Order entered December 3, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00729-CV

     POSITIVE TRANSPORTATION LLC, THOMAS WHALEY AND
                THOMAS HATTON, JR., Appellants

                                        V.

                               TTS, LLC, Appellee

                On Appeal from the 44th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-21-09409

                                     ORDER

      Before the Court is appellee’s December 1, 2021 unopposed motion for a

ten-day extension of time to file its brief. We GRANT the motion and ORDER

the brief be filed no later than December 10, 2021.

      We note appellants’ brief and a portion of the appellate record were filed

under seal, pursuant to a temporary sealing order. We further note the sealing

order was to remain in effect pending an October 1, 2021 hearing on a revised

motion to seal. Nothing before the Court, however, reflects the outcome of that
hearing. Accordingly, we ORDER the parties to file, no later than December 13,

2021, a supplemental clerk’s record containing the order on the revised motion to

seal or, if no order has been signed, a status report.

                                               /s/       CRAIG SMITH
                                                         JUSTICE